Case 5:19-cv-00548-CEM-PRL Document 211 Filed 08/21/20 Page 1 of 2 PageID 4595




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

 CHERYL WEIMAR,

       Plaintiff,

 v.                                           CASE NO.: 5:19-cv-548-CEM-PRL

 THE FLORIDA DEPARTMENT OF
 CORRECTIONS,

      Defendant.
 ________________________________/

      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE AS TO
        DEFENDANT FLORIDA DEPARTMENT OF CORRECTIONS

       YOU ARE HEREBY NOTIFIED that the Parties, by and through their

 respective counsel, hereby stipulate pursuant to Rule 41(a)(1)(A)(ii) of the Federal

 Rules of Civil Procedure to the dismissal of this action with prejudice against

 Defendant, Florida Department of Corrections, with each party to bear their own

 fees and costs.

       Respectfully Submitted on this 21st day of August, 2020.




                           [Signatures on following page]
Case 5:19-cv-00548-CEM-PRL Document 211 Filed 08/21/20 Page 2 of 2 PageID 4596




 _/s/ Ryan J. Andrews_____________        /s/ Juan C. Martinez
 Steven R. Andrews (FBN: 0263680)         Juan C. Martinez
 Ryan J. Andrews (FBN: 0104703)           Florida Bar No. 009024
 John M. Vernaglia (FBN: 1010637)         GrayRobinson, P.A.
 David A. Weisz (FBN: 1023229)            333 S.E. 2nd Avenue, Suite 3200
 ANDREWS LAW FIRM                         Miami, Florida 33131
 822 North Monroe Street                  Telephone: (305) 416-6880
 Tallahassee, Florida 32303               Facsimile: (305) 416-6887
 T: (850) 681-6416 / F: 681-6984          Juan.martinez@gray-robinson.com
 steve@andrewslaw.com                     Counsel for the Defendant FDC
 ryan@andrewslaw.com
 john@andrewslaw.com
 david@andrewslaw.com
 service@andrewslaw.com
 Counsel for Plaintiff




                                      2
